—Judgment, Supreme Court, New York County (Budd Goodman, J., on motion; Harold Tompkins, J., at jury trial and sentence), rendered March 14, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 12V2 to 25 years and 1 year, respectively, unanimously affirmed.
The People’s cross-examination of the codefendant’s witness did not deprive this defendant of a fair trial. This Court’s decision rendered in the case of the codefendant (People v Crawford, 256 AD2d 141) is not applicable to the facts herein. The witness did not appear on behalf of this defendant nor did her testimony in any way cast doubt on his guilt. Further, any error in the admission of the testimony was harmless in view of the overwhelming evidence of defendant’s guilt.
The motion court properly denied defendant’s suppression motion without a hearing. Defendant alleged, in conclusóry fashion, the absence of probable cause, and failed to address the drug sale plainly alleged in the felony complaint.
In view of the seriousness of defendant’s criminal record, we perceive no abuse of sentencing discretion.
Defendant’s remaining contention is unpreserved and without merit. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.